PER CURIAM.
Robert Hall appeals the denial of his request for final disposition of violation of probation allegations in two felony cases in the Second Judicial Circuit in Leon County, Florida. Appellant is currently serving a sentence in federal prison and the outstanding violation of probation issues affect his eligibility for various benefits in the federal prison system.
The order Appellant challenges is not an appealable order under rule 9.140(b)(1)(D), Florida Rules of Appellate Procedure or section 924.06, Florida Statutes. It is not *479an order modifying or revoking probation and general law does not provide for appeal of the order. See Rogers v. State, 918 So.2d 390 (Fla. 5th DCA 2006).
Pursuant to rule 9.040(c), Florida Rules of Appellate Procedure, we have considered whether another appellate or extraordinary remedy is available to Appellant and conclude there is none. DeLuca v. State, 82 So.3d 948 (Fla. 4th DCA 2011); Saunders v. State, 837 So.2d 433 (Fla. 2d DCA 2002).
Accordingly, the appeal is DISMISSED.
CLARK, MARSTILLER, and SWANSON, JJ., concur.